            Case 3:20-cv-01557-CL       Document 15      Filed 02/12/21      Page 1 of 7




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



URIEL ALBERTO-TOLEDO,                                                 Case No. 3:20-cv-01557-CL

                Plaintiff,                                                                 ORDER

       v.

WASHINGTON COUNTY; PAT GARRETT;
KARLYN DEGMAN; CAPRICE MASSEY;
ANDREW PULVER,

            Defendants.
_____________________________________

MCSHANE, District Judge.

       Petitioner, appearing pro se, filed suit pursuant to 42 U.S.C. § 1983 and was granted

leave to proceed in forma pauperis.

       Plaintiff alleged that defendants violated his federal constitutional rights by unlawfully

detaining him pursuant to a hold allegedly requested by United States Immigration and Customs

Enforcement (ICE). Plaintiff further alleged that, due to his unlawful detention and transfer to

ICE custody, he missed an appearance in state court and his bail was increased to an excessive

amount he could not afford to pay. This Court advised plaintiff of several deficiencies in his

Complaint and allowed him the opportunity to amend. In response, plaintiff filed an Amended

1   - ORDER
          Case 3:20-cv-01557-CL          Document 15       Filed 02/12/21      Page 2 of 7




Complaint and renewed a motion for preliminary injunctive relief. In his Amended Complaint,

plaintiff alleges the following facts.

        On June 6, 2019, plaintiff was arrested on state law charges and booked into the

Washington County Jail. The next day, plaintiff posted bail and was released pending trial.

        On January 8, 2020, plaintiff was arrested and taken into federal custody on a federal

charge of Illegal Reentry. Plaintiff maintains that the prosecutor in his state court case, Deputy

District Attorney (DDA) Pulver, knew plaintiff has been arrested by federal authorities and held

at the Multnomah County Jail on the federal charge.

        Despite this knowledge, on March 13, 2020, DDA Pulver filed a motion to show cause

why plaintiff’s bail and pretrial release should not be revoked in his state court case for failure to

notify the court of his new address, i.e., the Multnomah County Jail. On March 16, 2020, the

state court revoked plaintiff’s bail and pretrial release. The court issued a warrant for plaintiff’s

arrest and imposed bail in the amount of $250,000.

        On March 27, 2020, plaintiff pled guilty to Illegal Reentry in federal court and was

sentenced to time served.

        On March 30, 2020, plaintiff was returned to state custody at the Washington County jail.

Staff at the jail informed plaintiff that he had no “holds” and could post bail.

        On the same day, the state court judge in plaintiff’s case signed a transport order

requested by DDA Pulver; the order stated that plaintiff should be transported to the Washington

County Jail after his release from ICE custody and returned to ICE custody after resolution of his

state court charges. Plaintiff maintains that, at the time, ICE had issued no warrants or detainers

against him. According to plaintiff, Washington County Jail Commander Massey lodged an ICE

hold against plaintiff, despite her knowledge that ICE had not issued a detainer against plaintiff.

2   - ORDER
            Case 3:20-cv-01557-CL       Document 15        Filed 02/12/21     Page 3 of 7




        On April 1, 2020, plaintiff again posted bail on his state court charges, and he maintains

that Washington County Jail should have released him. Plaintiff was not released due to the ICE

hold lodged by Commander Massey.

        On April 2, 2020, plaintiff was transferred to ICE custody. ICE issued a Form I-205

against plaintiff, which is a warrant of Removal/Deportation. Plaintiff does not allege whether

ICE issued a detainer to accompany the Form I-205.

        While plaintiff was in ICE custody, he missed an April 3 appearance in state court, and

DDA Pulver requested that plaintiff’s bail be revoked due to his failure to appear. The state court

revoked plaintiff’s bail and imposed a new bail amount of $500,000. Plaintiff contends that DDA

Pulver knew plaintiff was in ICE custody on April 3 and misled the state court by blaming

plaintiff for his failure to appear.

        On April 8, 2020, plaintiff was returned to state custody at the Washington County Jail

and an ICE hold was again lodged against him. DDA Pulver requested forfeiture of plaintiff’s

bail, and the state court judge placed plaintiff’s bail money in a trust account.

        Plaintiff grieved the issue of the ICE hold with the Washington County Sheriff’s Office.

Chief Deputy Degman ultimately dismissed plaintiff’s grievance appeal, informing plaintiff that

ICE must remove the hold before the jail could release plaintiff.

        Plaintiff subsequently filed this civil action under § 1983.1

        Plaintiff alleges six claims in his Amended Complaint. Plaintiff alleges that defendants

unlawfully detained him in violation of the Fourth Amendment (First Claim); denied him access

to the courts in violation of the First Amendment (Second Claim); caused the imposition of

        1
         Plaintiff initially filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. 2241.
Alberto-Toledo v. Garrett, Case No. 3:20-cv-01350-CL. Plaintiff voluntarily dismissed that
action after the Court informed him that he must exhaust available state court remedies before
pursuing habeas relief in federal court.
3 - ORDER
            Case 3:20-cv-01557-CL       Document 15       Filed 02/12/21      Page 4 of 7




excessive bail in violation of the Eighth Amendment (Third Claim); caused the deprivation of his

property and liberty without due process in violation of the Fourteenth Amendment (Fourth and

Fifth Claims); and treated Latino defendants like him differently from others similarly situated in

violation of the Fourteenth Amendment (Sixth Claim). Plaintiff seeks compensatory damages

and injunctive relief ordering defendants to remove the ICE hold.2

       I find that plaintiff’s First Claim sufficiently alleges violations of his Fourth Amendment

rights against Commander Massey, Washington County, and Sheriff Garrett in his official

capacity.

       Plaintiff alleges that Massey lodged an ICE hold against him on March 30, 2020, even

though she knew ICE had not issued a detainer against plaintiff. Plaintiff further alleges that after

he posted bail in his state court case on April 1, 2020, the Washington County Jail refused to

release him, even though ICE had not issued a detainer. Plaintiff maintains that Washington

County, as a matter of practice and custom, routinely detains individuals based solely on

administrative immigration warrants, which do not necessarily provide probable cause to support

continued detention. Construing plaintiff’s allegations liberally, as this Court must do, he states

viable Fourth Amendment claims against Massey and Washington County. See Ochoa v.

Campbell, 266 F. Supp. 3d 1237, 1250 (E.D. Wash. 2017) (“A new Fourth Amendment seizure

occurs if, as a factual matter, a person’s detention is extended because of an immigration hold.”);

see also Lopez-Flores v. Douglas Cty., No. 6:19-cv-00904-AA, 2020 WL 2820143, at *3-6 (D.

Or. May 30, 2020). Further, plaintiff may bring his Fourth Amendment claim for injunctive relief


       2
           Plaintiff also seeks an order lowering his bail to the original amount imposed by the
state court. However, setting bail is within the province of the state court, and this Court
generally will not intervene in a pending state criminal matter. Moreover, plaintiff seeks a lower
bail amount in order to effectuate his release from confinement, and such relief is not available in
a civil rights action under 42 U.S.C. § 1983. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
4 - ORDER
         Case 3:20-cv-01557-CL          Document 15       Filed 02/12/21      Page 5 of 7




against Sheriff Garrett in his official capacity. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707

F.3d 1114, 1127 (9th Cir. 2013) (a plaintiff seeking injunctive relief “need only identify the law

or policy challenged as a constitutional violation and name the official within the entity who can

appropriately respond to injunctive relief”).

       However, plaintiff’s allegations fail to state Fourth Amendment claims against Sheriff

Garrett, Chief Deputy Degman. Liability under § 1983 arises upon a showing of personal

participation by each defendant, and a supervisor – such as the jail commander or sheriff – is not

liable for the constitutional violations of employees unless the supervisor “participated in or

directed the violations, or knew of the violations and failed to act to prevent them.” Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff alleges only that Chief Deputy Degman

dismissed his grievance appeal, and he alleges no actions taken by Sheriff Garrett.

       Further, absolute immunity shields DDA Pulver from suit under § 1983, because

plaintiff’s claims against him is related to conduct “intimately associated with the judicial phase

of the criminal process.” Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009) (citation omitted);

Milstein v. Cooley, 257 F.3d 1004, 1008 (9th Cir. 2001) (absolute prosecutorial immunity

“covers the knowing use of false testimony at trial, the suppression of exculpatory evidence, and

malicious prosecution”). Plaintiff’s claims against DDA Pulver are dismissed.

       The remainder of plaintiff’s allegations fail to state viable claims for relief against

Washington County defendants. In his Second Claim, plaintiff alleges that defendants denied

him access to the courts by detaining him beyond April 1, 2020 and by failing to transport him to

the state court hearing on April 3, 2020. However, the constitutional right of access to the courts

requires prison authorities to provide inmates with access to counsel or “tools” to “attack their

sentences” or “challenge the conditions of their confinement.” Lewis v. Casey, 518 U.S. 343, 355

5   - ORDER
           Case 3:20-cv-01557-CL         Document 15       Filed 02/12/21     Page 6 of 7




(1996). Plaintiff does not allege that he was denied access to his attorney or other legal resources,

and defendants’ alleged liability for plaintiff’s failure to appear is encompassed in his First

Claim.

         In plaintiff’s Third and Fourth Claims, he alleges that defendants’ conduct resulted in an

excessive bail amount and the seizure of his bail money in violation of his Eighth Amendment

right against excessive bail and his Fourteenth Amendment right to procedural due process.

However, Washington County defendants do not control the imposition or forfeiture of bail, and

plaintiff’s allegations do not suggest that these defendants denied the opportunity to be heard

during his state court proceedings. To the extent defendants’ conduct resulted in injury to

plaintiff by virtue of forfeited bail monies and his unlawful confinement, such damages are

encompassed within plaintiff’s First Claim.

         In plaintiff’s Fifth Claim, he alleges that defendants detained him in the absence of

probable cause and without providing due process of law. Defendants’ allegedly unlawful

detention of plaintiff is encompassed in his First Claim, and plaintiff’s allegations do not suggest

that Washington County defendants denied him opportunity to be heard in his state court

proceedings.

         Finally, in his Sixth Claim, plaintiff alleges that Washington County treated him

differently from others similarly situated by detaining him and other Latinos solely on the basis

of administrative immigration warrants. Plaintiff alleges no specific facts suggesting that he was

discriminated against as a member of a class or singled out for disparate treatment. Engquist v.

Or. Dep’t of Ag., 553 U.S. 591, 602 (2008); McGinnis v. Royster, 410 U.S. 263, 269-70 (1973).

Accordingly, plaintiff’s Second, Third, Fourth, Fifth, and Sixth Claims are dismissed.




6   - ORDER
          Case 3:20-cv-01557-CL        Document 15       Filed 02/12/21      Page 7 of 7




        Plaintiff also moves for a temporary restraining order and preliminary injunctive relief

requiring defendants to remove the ICE hold and to release plaintiff if he posts bail. Washington

County defendants shall be required to respond to plaintiff’s motion with respect to the ICE hold.

However, this Court cannot order plaintiff’s release. When a prisoner raises a constitutional

challenge that would entitle him to release from confinement, his sole federal remedy is a writ of

habeas corpus rather than a civil rights action under § 1983. Preiser v. Rodriguez, 411 U.S. 475,

500 (1973); Young v. Kenny, 907 F.2d 874, 875-76 (9th Cir. 1990).

                                         CONCLUSION

        The First Claim in plaintiff’s Amended Complaint sufficiently alleges Fourth

Amendment claims for compensatory and injunctive relief against Washington County,

Commander Massey in her individual capacity, and Sheriff Garrett in his official capacity.

        Plaintiff’s Second, Third, Fourth, Fifth, and Sixth Claims for Relief are DISMISSED for

failure to state a claim. Plaintiff’s claims against DDA Pulver, Chief Deputy Degman, and

Sheriff Garrett in his individual capacity are DISMISSED on grounds of absolute immunity and

failure to state a claim.

        DATED this 12th day of February, 2021.


                                              s/ Michael J. McShane
                                              MICHAEL J. MCSHANE
                                              United States District Judge




7   - ORDER
